Judgment affirmed, with costs. Memorandum: The issues which *934were raised by the pleadings were submitted to the jury in a fair and impartial charge and the defendant acquiesced in the rule of damages therein applied. Under the circumstances we find no prejudicial error and are of the opinion that the verdict of the jury is amply supported by the evidence. All concur. (The judgment is for plaintiff in an action for breach of contract.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.